Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/25/2021 has been entered.

Priority
This application is a DIV of 16/237,085 (filed 12/31/2018) PAT 10696936. 

Status of Claims
Claims 1-12 and 14 are under examination. 

Withdrawal of Rejections:
In view of applicant’s arguments, the 103(a) rejections are hereby withdrawn.

New rejections:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (PN5698260, IDS) in view of Williams (PN4268533, IDS) over claims 1-3, 6-8 and 14, Gerrish (PN6699977) over claims 9-12 and Jayaram (Klimik Derg, 2018, 31(1):11-15) over claims 4-5.
Roth teaches a kit/sterile container (such as petri dish, col. 2, line 42++, for claims 6 and 8) comprising (for claims 1-2): a) a liquid growth medium comprising a low methoxyl pectin (col. 5, line 25++) containing liquid growth medium: yeast extract (col. 5, line 35, for claim 3); and b) a container: such as petri dish, col. 2, line 42++, for claims 6 and 8, wherein calcium cation layer (col. 5, line 25++) coated the petri dish (col. 5, line 48++). 
Roth does not explicitly teach a solution comprising calcium lactate precipitate onto the surface of the container as recited in claim 1.
Williams teaches a kit comprising: a) a liquid growth medium (“growth medium” is not claimed/defined to be distinct from the aqueous solution of pectin taught in col. 5, line 49++ and aqueous solution of pectin, buffer and carrier/sugar, col. 6, line 13++) comprising a low methoxyl pectin material having less than about 8% methoxyl content (LM pectin, col. 3, line 43++); and b) a container (any container with surface, col. 7, line 10++) comprises a calcium lactate (col. 4, line 67++ and col. 7, line 10++) precipitate (“precipitate” is not claimed/defined to be distinct from granule in col. 5, line 5++) on a surface of the container (surface of any container, col. 7, line 10++). 
Therefore, It would have been obvious to a skilled artisan to utilize any calcium source including the instantly claimed calcium lactate to cause gelation of the pectin and allows a uniform gelation of liquid growth medium (claim 14) since Williams teaches forming of calcium lactate on a surface of the container. The secondary reference/Williams teaches both calcium chloride and calcium lactate have the ability to gel pectin and are functional equivalents, i.e. both have the ability to gel pectin. Roth teaches any well known calcium known to gel pectin may be "the coating material forms a dehydrated, solidified layer bonded onto the bottom surface of the container. Thereafter, a pectin solution containing the essential growth supporting nutrients is poured over the first layer so that the calcium ions react with the pectin to form a gel layer."
 
The combination of Roth and Williams does not explicitly teach a solution comprising calcium lactate and methanol as recited in claims 9. 
US 6699977 teaches low methoxyl pectin composition and a process of making low methoxy pectin. The reference teaches polyvalent cations such as calcium form gelatinous mass (col. 1, line 62++). 
Examples of metal salts that can be used in the practice of the present invention, provided they are soluble in the solvent (col. 6, line 46++), include, but are not limited to, calcium nitrate, calcium acetate, calcium acid phosphate, calcium carbonate, calcium chloride, calcium citrate, calcium dihydrogen phosphate, calcium formate, calcium gluconate, calcium glutamate, calcium glycerate, calcium glycerophosphate, calcium glycinate, calcium hydrogen phosphate, calcium hydroxide, calcium iodide, calcium lactate, calcium lactophosphate, etc.
The preferred cation is calcium ions in aqueous solution, optionally mixed with a solvent such as methyl alcohol (col. 10, line 54++), ethyl alcohol, propyl alcohol, isopropyl alcohol, acetone, ethyl acetate, and any other organic solvent that is miscible with water. The amount of cation in aqueous solution is preferably from about 500 to 5,000 ppm, more preferably from 
It would have been obvious to a skilled artisan to utilize any calcium source including the instantly claimed calcium lactate to cause gelation of the pectin. The secondary reference teaches both calcium chloride and calcium lactate have the ability to gel pectin. Further, the use of methanol to dissolve the calcium would have been obvious in view of US ‘977 since Roth teaches the use of any appropriate solvent or mixture of solvents for the calcium solution and US ‘977 teaches alcohol/water mixture or water may be used as a solvents for calcium when used to make pectin gels. Although Roth does not teach the instant calcium or methanol in the aqueous solution, ‘977 teaches the functional equivalency of Roth’s preferred calcium and the instant calcium. The secondary shows both calcium function to ‘gel’ the pectin. Further, ‘977 teaches calcium may be dissolved in water or a water/alcohol solution. Absent evidence to the contrary, the use of functional equivalents is obvious.
Regarding, the product by process recitation of a precipitated coating, Roth teaches the calcium is coated on by dehydrating means. Thus, the calcium would attach to the surface. Note the process of precipitation merely means forming a solid from solution; thus the aqueous calcium/agar solution is dehydrated to form a coating on the surface of the dish and hence meets the structural limitation in the claim of "attached to the bottom of the container."  Absent evidence that the instant recitation provides a structural difference, it appears the coating would attach in the same manner as claimed. Regarding the kit claims, the coated petri dish is a separate component from the pectin solution that is added. Thus, it is obvious to keep them as separate components in a kit form until making the gel coated petri dish for use. Regarding, the use of agar in the aqueous/calcium solution, the claim utilize comprising language. The agar does not prevent the calcium from forming a coating at the surface of the container since Roth clearly teaches: "the coating material forms a dehydrated, solidified layer bonded onto the bottom surface of the container. Thereafter, a pectin solution containing the essential growth supporting nutrients is poured over the first layer so that the calcium ions react with the pectin to form a gel layer."

 Roth and Williams does not explicitly teach growth medium comprises chloramphenicol as antibacterial agent as recited in claims 4-5. 
Jayaram teaches autoclaved/sterile liquid growth medium/broth (page 12, left column, 6th full paragraph, line 3++, for claim 1): potato dextrose growth medium (page 12, left column, 6th paragraph++, for claims 3-5) contains chloramphenicol on petri dish (which is inherently sterile, page 12, left column, 5th paragraph, line 2++, for claims 1 and 6) to isolate pathogenic microbes/yeast (page 14, left column, 3rd paragraph++, for claim 8) and that the chloramphenicol agar is superior in isolating fungi/mold/yeast (permitting growth of yeast/mold, page 11, abstract, conclusions).
Regarding Claims 7 and 11-12 concerning the amount of calcium lactate per gram of LM pectin and amount/percentage of water in the solution, Williams teaches gelling mechanism of pectin in the presence of calcium ion (col. 3, line 7++) therefore, it would have been obvious to optimize the amount of calcium lactate per gram of LM pectin and water to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed amount are obvious over the cited references, which is “close enough” and the reference provide gelling mechanism to achieve desirable result/texture.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use sterile growth medium, chloramphenicol potato dextrose broth, petri dish and a solution comprising calcium lactate and methanol.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach medium gel, Jayaram teaches autoclaved/sterile liquid growth medium/broth (page 12, left column, 6th full paragraph, line 3++) for better growth and isolation of pathogens (page 11 abstract, line 9++), chloramphenicol potato dextrose agar is superior in isolating fungi/mold/ yeast (permitting growth of yeast/mold, page 11, abstract, conclusions), Williams teaches water-soluble quick-setting low methoxyl pectin (having 7% methoxyl content, col. 3, line 43++) in the presence of calcium ion including calcium lactate (col. 4, line 67++) for smooth, continuous and uniform gel 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed kit including use of sterile chloramphenicol in potato dextrose growth broth in petri dish and a solution comprising calcium lactate and methanol, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653